Name: Commission Regulation (EC) NoÃ 1105/2005 of 13 July 2005 fixing the export refunds on eggs applicable from 14 July 2005
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 14.7.2005 EN Official Journal of the European Union L 183/69 COMMISSION REGULATION (EC) No 1105/2005 of 13 July 2005 fixing the export refunds on eggs applicable from 14 July 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular the third subparagraph of Article 8(3) thereof, Whereas: (1) Article 8 of Regulation (EEC) No 2771/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that regulation and prices for those products on the Community market may be covered by an export refund. (2) It follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time. (3) The present market situation in certain third countries and that regarding competition makes it necessary to fix a refund differentiated by destination for certain products in the egg sector. (4) Article 21 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down detailed rules for the application of the system of export refunds on agricultural products (2), stipulates that no refund is granted if the products are not of sound and fair marketable quality on the date on which the export declaration is accepted. In order to ensure uniform application of the rules in force, it should be stated that, in order to qualify for the refund, the egg products listed in Article 1 of Regulation (EEC) No 2771/75 must bear the health mark laid down in Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (3). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The codes of products for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771/75 is granted and the amount of that refund shall be as shown in the Annex hereto. However, in order to qualify for the refund, products falling within the scope of Chapter XI of the Annex to Directive 89/437/EEC must also satisfy the health marking conditions laid down in that Directive. Article 2 This Regulation shall enter into force on 14 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels, 13 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (3) OJ L 212, 22.7.1989, p. 87. Directive as last amended by Regulation (EC) No 806/2003. ANNEX Export refunds on eggs applicable from 14 July 2005 Product code Destination Unit of measurement Amount of refund 0407 00 11 9000 E16 EUR/100 pcs 1,70 0407 00 19 9000 E16 EUR/100 pcs 0,80 0407 00 30 9000 E09 EUR/100 kg 12,00 E10 EUR/100 kg 20,00 E17 EUR/100 kg 6,00 0408 11 80 9100 E18 EUR/100 kg 40,00 0408 19 81 9100 E18 EUR/100 kg 20,00 0408 19 89 9100 E18 EUR/100 kg 20,00 0408 91 80 9100 E18 EUR/100 kg 75,00 0408 99 80 9100 E18 EUR/100 kg 19,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: E09 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR, Russia and Turkey. E10 South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines. E16 all destinations except the United States of America and Bulgaria. E17 all destinations except Switzerland, Bulgaria and those of E09 and E10. E18 all destinations except Switzerland and Bulgaria.